DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined. 
Response to Arguments
Applicant's arguments filed on 04/21/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not directed to abstract idea and integrate the alleged abstract idea into a technical solution that improves the functioning of the computer. Further, claims recite inventive concept that is not well-understood, routine, conventional activity in the field. However, Examiner respectfully disagrees. 
The claims are directed to access control which is an abstract idea. Specifically, the claims recite “receive a user input…; access…database…; transmit a freeze message…;” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receive a user input for halting operation, locate user information, sending message with user information to halt operation which is a process that deals with commercial or legal interactions because access control is legal interactions including agreements in form of contracts, legal obligations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
The claims also recite “generate a personal identifiable information…; generate a PII token…; and store the generated PII token….and transmit the generated PII….” These limitations describe a process of manipulation the values that can be done using pen and paper or in the mind such that they would fall in the mental processes grouping of abstract ideas. Merely combining several abstract ideas does not render the combination any less abstract. (See RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea to another abstract idea... does not render the claim non-abstract.”); see also FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016).
Viewed as a whole, the combination of elements recited in the claims merely recite the concept of access control. Therefore, the use of these additional elements i.e. processor, memory, local system and computer storage media does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Additionally, with respect to claims recite inventive concept, Examiner notes that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty (See July 2015 Update: Subject Matter Eligibility, p. 3, Section III).
With respect to U.S.C. 103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-7 are directed to a system, claims 8-14 are directed to a method and claims 15-20 directed to one or more computer storage media. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to access control which is an abstract idea. Specifically, the claims recite “receive a user input…; access…database…; transmit a freeze message…;” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receive a user input for halting operation, locate user information, sending message with user information to halt operation which is a process that deals with commercial or legal interactions because access control is legal interactions including agreements in form of contracts, legal obligations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
The claims also recite “generate a personal identifiable information…; generate a PII token…; and store the generated PII token….and transmit the generated PII….” These limitations describe a process of manipulation the values that can be done using pen and paper or in the mind such that they would fall in the mental processes grouping of abstract ideas. Merely combining several abstract ideas does not render the combination any less abstract. (See RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea to another abstract idea... does not render the claim non-abstract.”); see also FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, processor, memory, database, local systems and storage media merely use a computer as a tool to perform an abstract idea. Specifically, processor, memory, database, local systems and storage media perform the steps of generate a personal identifiable information…; generate a PII token…; and store the generated PII token….and transmit the generated PII…; receive a user input…; access…database…; transmit a freeze message… The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of processor, memory, database, local systems and storage media, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of access control. As discussed above, taking the claim elements separately, processor, memory, database, local systems and storage media perform the steps of generate a personal identifiable information…; generate a PII token…; and store the generated PII token….and transmit the generated PII…; receive a user input…; access…database…; transmit a freeze message…. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of access control. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of access control. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 recite “generate a PII token of the data corresponding to the user in the PII string; transmit the generated PII token to different local systems associated with accounts or profiles of the user”, Claims also recite system, method and storage media instructions executed by a processor. However, specification is silent with respect to “generate a PII token of the data corresponding to the user in the PII string; transmit the generated PII token to different local systems associated with accounts or profiles of the user” performed by the same processor in additional to rest of the steps/functions.
Specification discloses: The user accesses the user interface 200 by entering personal information in the website, such as the username and password of the user at the bank's online website. The user interface 200 shows personal information 206 (e.g., name, date of birth and social security number) for the user, which may be automatically populated based on the information associated with the user's bank account; (Publication paragraph 0030); For example, the identity protection network 116 transmits the PII token to a plurality of banks at which the user has accounts registered with the system 100. (Publication paragraph 0035); after extracting the user's PII token, the system 100, at 406, communicates the user's PII token to the identity protection network 116 using the deep freeze API 316. The identity protection network 116 validates the PII token at 408 using the deep freeze platform 312. That is, the identity protection network 116 authenticates and confirms that the user associated with the PII token is registered by the deep freeze system. (Publication paragraph 0041); The PII token is then communicated to the systems having accounts and/or profiles of the user registered with the identity protection network 116. In some examples, using deep freeze APIs 316 or in the example where the identity protection network 116 is a payment system network (e.g., Mastercard.RTM. network), using payment network channels, the PII token is communicated to both participating and non-participating entities. (Publication paragraph 0042). But does not disclose a single processor perform all the claimed function/steps. Claims 5-7, 13-14 and 20 are also rejected based on the same rationale.
Claims 2-7, 9-14 and 16-20 are also rejected as each depends from claims 1, 8 and 15 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 16 recite “wherein at the different local systems identity of the user is authenticated based at least…. generated PII token” However the scope of the claims is unclear because different local systems are not the part of the claimed system, method and computer storage media. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III) (B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claim 5 recites “determine which of the different local system are participated system, based on the local system being participating system, transmit the freeze message….; based on the local system not being part…transmitting encrypted PII string to the local system”, claim 1 from which claim 5 depends from recites “transmit a freeze message including the generated PII token to the different local systems…” The claim 5 is unclear in view of independent claim 1 because claim 5 contradict the independent claim 1.   (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claim 5 recites the limitation "the local system" in line 5, 7 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haller (US 9256904) in view of Tsantes (US 20080208726) and in further view of Sokol (US 10937027) and Alacar (US 10831424).
With respect to claims 1, 8 and 15 Haller discloses: 
receive a user input requesting halting of operations related to a plurality of accounts or profiles of the user at different local systems (See column 2 lines 3-25 and column 8 lines 54-65); 
access, in response to receiving the user input, the token mapping database to identify (PII) token for the user; (See column 8 lines 54-65 and column 9 lines 30-55)
transmit a freeze message including the PII tokens to the different local systems to halt operations associated with the plurality of accounts or profiles of the user (See column 8 lines 64-67 and column 11 lines 45-53); 
Haller discloses transmit a freeze message with different token to different local system. (See column 8 lines 54-65 and column 9 lines 30-55). Haller does not explicitly disclose: transmit a freeze message with single token to different local system. 
Tsantes discloses: transmit a freeze message with single token to different local system (See paragraph 0035). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the Haller reference with the Tsantes reference in order to reducing processing time. 
Haller in view of Tsantes does not explicitly disclose: generate a personally identifiable information (PII) string based on data corresponding to a user in PII string; generate a PII token of the data corresponding to the user in the PII string; store the generated PII token in a token mapping database and transmit the generated PII token to different local systems associated with accounts or profiles of the user.
Sokol discloses: generate a PII token of the data corresponding to the user in the user information; store the generated PII token in a token mapping database and transmit the generated PII token to different local systems associated with accounts or profiles of the user (See column 3 lines 59-67, column 4 lines 42-49 and column 5 lines 4-7). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the combination of Haller and Tsantes references with the Sokol reference in order to manage token-based transactions.
Haller in view of Tsantes and in further view of Sokol does not explicitly disclose: generate a personally identifiable information (PII) string based on data corresponding to a user; generate a PII token of the data corresponding to the user in the PII string.
 Alacar discloses: generate a personally identifiable information (PII) string based on data corresponding to a user; generate a PII token of the data corresponding to the user in the PII string (See column 16 lines 52-60). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the combination of Haller, Tsantes and Sokol references with the Alacar reference in order to facilitate authentication.

With respect to claims 2, 9, 16 Haller in view of Tsantes and in further view of Sokol and Alacar discloses all the limitations as described above. With respect to “wherein at the different local systems identity of the user is authenticated based at least in part on mapping the transmitted PII token to the originally generated PII token” this limitation does not have patentable weight because the different local systems are not part of the claimed system, method and computer storage media and considered as outside the scope of the claim.
  
 With respect to claims 3, 10, 17 Haller in view of Tsantes and in further view of Sokol and Alacar discloses all the limitations as described above. Haller further discloses: receive a user input registering the plurality of accounts or profiles of the user at a user interface of one of the different local systems (See column 8 lines 19-54); 


With respect to claims 12 and 19 Haller in view of Tsantes and in further view of Sokol and Alacar discloses all the limitations as described above. Haller further discloses: wherein the different local systems comprise at least one of credit reporting agencies, banks/financial institutions, government/municipality entities, mobile/telecommunication companies, and utilities (See Fig 1C).

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haller (US 9256904) in view of Tsantes (US 20080208726) and in further view of Sokol (US 10937027), Alacar (US 10831424) and ALMERAS (US 20150188979).
With respect to claims 4, 11 and 18 Haller in view of Tsantes and in further view of Sokol and Alacar. Tsantes further discloses: accessing and transmitting based on a user action of a user interface (See paragraph 0041). Haller in view of Tsantes and in further view of Sokol and Alacar does not explicitly disclose a user activating a single activation element of a user interface. ALMERAS discloses: a user activating a single activation element of a user interface (See paragraph 0058). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the combination of Haller, Tsantes, Sokol and Alacar references with ALMERAS reference in order to redirect a user from one website to a second website.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haller (US 9256904) in view of Tsantes (US 20080208726) and in further view of Sokol (US 10937027), Alacar (US 10831424) and Kulpati (US 20210049560).

With respect to claims 7, 14 and 20 Haller in view of Tsantes and in further view of Sokol and Alacar discloses all the limitations as described above. Haller in view of Tsantes and in further view of Sokol and Alacar does not explicitly use an application programming interface (API) to transmit the freeze message including the generated PII token to the different local systems via the identity protection network. Kulpati discloses: use an application programming interface (API) to transmit the freeze message including the generated PII token to the different local systems via the identity protection network (See paragraph 0084). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of Haller, Tsantes, Sokol and Alacar references with Kulpati reference in order to improve conventional process so it will provide secure communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685